Citation Nr: 1623711	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the appellant made an irrevocable election for education assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) in lieu of educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

2.  Entitlement to payment of education assistance under the Post 9/11 GI Bill in excess of 70 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) Education Processing Center (EPC) in Muskogee, Oklahoma.  

The appeal was remanded in March 2014, for the purpose of providing the Veteran's representative with a copy of the June 2011 statement of the case, and an opportunity to respond with a VA Form 646, or other written argument.  In May 2014, the Veteran's representative was sent a copy of the statement of the case, but no response was received.  A supplemental statement of the case was furnished in July 2014; thus, VA complied with its responsibilities in the remand development orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, once the case was returned to the Board, the national office of The American Legion provided written arguments in an informal hearing presentation dated in May 2016, and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  In April 2011, the Veteran properly completed a VA Form 22-1990 application for VA educational benefits, electing to receive benefits under Chapter 33 (Post-9/11 GI Bill), in lieu of benefits under Chapter 30 (Montgomery GI Bill (MGIB)).

2.  The Veteran had between 18 and 24 months of active duty service after September 11, 2001.  

3.  The Veteran was not discharged from active duty due to physical disability.



CONCLUSIONS OF LAW

1.  The Veteran's election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program is irrevocable.  38 U.S.C.A. 
§ 3322 (West 2014); 38 C.F.R. § 21.9520, 21.9550 (2015).

2.  The criteria for educational assistance at a rate higher than 70 percent under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  In such cases, where there is no possibility that any additional notice or development would aid the appellant in substantiating his claim, any deficiency of notice or of the duty to assist constitutes harmless error.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004).  

The Veteran initially applied for VA educational assistance in an April 2009 application for benefits under the Montgomery GI Bill (MGIB).  He received assistance under the MGIB leading to qualification as an air traffic controller.

In April 2011, VA received an electronically submitted VA Form 22-1990, in which the Veteran applied for educational assistance under "Chapter 33 in lieu of Chapter 30."  The effective date was identified as April 11, 2011.  He indicated that he had received an information pamphlet concerning VA education benefits.  

The RO processed the Veteran's application and approved the Veteran for benefits under the Post-9/11 GI Bill program in April 2011.  He was informed, inter alia, that he had 27 months and 23 days of full-time benefits remaining, which he must use by June 2, 2018, and that he was entitled to receive 70 percent of the benefits payable under the Post-9/11-GI Bill.  

Election of Post-9/11 GI Bill benefits

The Veteran appealed, asking that his Post-9/11 GI Bill be rescinded, in favor of the MGIB.  He states that when he asked VA what the difference was between the MGIB and the Post-9/11 GI Bill, he was told that they were both about the same.  Then, when he received his eligibility letter, he learned that was not the case; that he would be receiving only 70 percent of the tuition cost, as opposed to 100 percent under the MGIB.  He feels that the consequences of the election were misrepresented to him, and that he was deceived.  

As relevant to this case, an individual is eligible for Chapter 33 benefits if he has met the minimum service requirements, and then makes an irrevocable election to receive benefits under the Post 9/11 GI Bill by relinquishing eligibility under the MGIB.  38 C.F.R. § 21.9520(c)(1).  An eligible individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes specific information.  38 C.F.R. § 21.9520(c)(2).  Here, the Veteran submitted an electronic version of VA Form 22-1990, completing all required fields, and he has not argued otherwise.  

The Veteran's argument is essentially that he would have received a higher amount of benefits if he had remained with MGIB than he received under the Post-9/11 GI Bill, and that he should have been informed of this.

However, the Board observes that the payment schemes under the MGIB and the Post-9/11 GI Bill are entirely different, and which is superior in any given situation depends on a multitude of factors.  Although the Veteran received payment at the 70 percent rate, he received payment for tuition, fees, a housing allowance, and a MGIB "kicker."  It is not demonstratively evident that he would have, in fact, received more under the MGIB.  Indeed, because the payments under the two programs are based on such different factors, the general statement he reportedly received from VA, that they are "about the same," is probably fairly accurate as a rough guideline.  Moreover, in certain circumstances, a Veteran may transfer unused entitlement under the Post-9/11 GI Bill to qualifying dependents, a benefit entirely unavailable under the MGIB.  See 38 C.F.R. § 21.9570 (2015).  

The Board regrets that the Veteran may have misunderstood the benefits available to him, but the Board is bound by the applicable law and regulations when determining entitlement to a claim for VA benefits.  Regardless of the equities of the Veteran's situation, VA can only pay benefits that are authorized by law.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board has no discretion to afford benefits where basic eligibility is not established under the law, and the claim must be denied. 

Payment at 70 percent Rate

The Veteran also points out that he had 5 years of active service.  However, for veterans, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty only after September 11, 2001.  38 C.F.R. § 21.9640(a).  The percentage of the maximum rate payable ranges from 40 percent for at least 90 days of active duty service, to 100 percent for at least 36 months.  Id.  

Here, although the Veteran served on active duty from June 1998 to June 2003, his active duty after September 11, 2001, extended from September 12, 2001, to June 1, 2003, a period of approximately 20 months.  The reason for separation was "expiration of term of service"; thus, he was not discharged due to service-connected disability.  Accordingly, the Veteran's qualifying active duty entitles him to benefits at 70 percent of the maximum rate (i.e., at least 18 months but less than 24 months of active duty).  38 U.S.C.A. §§ 3311(b), 3313(c); 38 C.F.R. § 21.9640(a).  He does not contend otherwise.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to restoration of entitlement under the MGIB program is denied.

Entitlement to Post-9/11 GI Bill educational assistance at a rate greater than 70 percent is denied.  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


